           Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KENNETH MCPHERSON AND                                  )
ERIC SIMMONS                                           )
                                                       )
                                                       )
                               Plaintiffs,             )
                                                       )
               v.                                      )      20-CV-795-SAG
                                                       )
BALTIMORE POLICE DEPARTMENT,                           )
et al.,                                                )
                                                       )
                               Defendants.             )


                REPLY MEMORANDUM BY INDIVIDUAL DEFENDANTS
                    IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants, Robert Patton, Dave Neverdon, Frank Barlow, Richard Garvey, and Charles

Gilbert, (hereinafter the “Individual Defendants”), by and through their attorneys, Nathan &

Kamionski LLP, hereby submit this Reply Memorandum in support of their Motion to Dismiss,

and state as follows:

       Despite all of the bluster contained in Plaintiffs’ Consolidated Response in Opposition to

the Officer Defendants and Defendant Baltimore Police Department’s Motion to Dismiss, they fail

to sufficiently identify one piece of new evidence that has any impact on their constitutional rights.

The grievances Plaintiffs focus upon are either entirely speculative or were addressed and rejected

in the context of their criminal trial. Plaintiffs received a fair trial and therefore their

characterization of the identical evidence should receive the same treatment.

       When you strip away the hyperbole from the Complaint, it simply fails to state a claim

because:

       -    There is no new evidence regarding the Diane Bailey or Marcus King, the lynchpins of

            Plaintiffs’ fabrication claim.
                                              Page 1 of 9
             Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 2 of 9



         -    Plaintiffs’ fabrication claims lack any specific factual support.

         -    Plaintiffs do not allege any Brady material that was actually withheld.

         -    Plaintiffs received sufficient discovery regarding Sandra Jackson and the other

              witnesses referenced in their Complaint.

         -    Probable cause existed to charge Plaintiffs.

         -    The remaining state claims are either barred or improperly pled.

         -    The Complaint does not establish any liability for Defendants Neverdon, Garvey, and

              Gilbert.

    I.        Plaintiffs’ Use of Old Evidence in their Fabrication Claims Fails to Meet the
              Plausibility Requirement of 12(b)(6)

         To arrive at Plaintiffs’ unsupported conclusion that Marcus King and Diane Bailey’s

statements inculpating Plaintiffs were false and Individual Defendants were aware of their falsity,

one must disregard the fact that a jury in 1995 considered Plaintiffs’ same allegations regarding

these witnesses and disagreed. See Compl. at ¶ 75. Plaintiffs now ask the Court to revisit old

evidence regarding witnesses long deceased to create a different outcome. 1

         At trial, the jury heard Marcus King testify that Plaintiffs had nothing to do with the

shooting and also reviewed his prior recorded statement inculpating Plaintiffs. Id. at ¶ 74. When

balancing the testimony of a recanting witness with a prior recorded statement by that witness that

inculpated Plaintiffs, the jury sided with the latter. See id. at ¶ 75. Plaintiffs’ attempt to reimagine

the argument that Marcus King adopted a false statement that the officers knew was false should

similarly fail.

         In an attempt to revisit their trial argument that Diane Bailey falsely implicated them in the



1
 The certified death records of Marcus King and Diane Bailey, who died on March 26, 2000 and July 8, 2011
respectively, are attached hereto as Ex. 1.

                                                  Page 2 of 9
            Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 3 of 9



murder, Plaintiffs mischaracterize a crime scene to suit their needs. Though Plaintiffs would like

the Court to view the crime scene as static, they acknowledge that the victim was walking north

on Washington Street when he was pursued by the offenders before they began exchanging

gunfire. See id. at ¶ 15. Since Plaintiffs rightfully do not state that Diane Bailey’s address is new

evidence, the only reasonable inference is that the jury considered Diane Bailey’s ability to witness

a dynamic crime.

          To support their argument that Diane Bailey did not witness the crime, Plaintiffs’ once

again use their trial tactic of attacking her credibility with her financial motivations to lie. At trial,

Plaintiffs’ counsel questioned her regarding the benefits that she had received to testify. See Mem.

Op. Baltimore City Cir. Ct. at 12-13, attached hereto as Ex 2. In addition to this, a memorandum

was produced at trial discussing the expenses she was paid, and information regarding those

benefits was presented to the jury in closing argument. Id. The expenses paid by the State on behalf

of Bailey and her location relative to the crime scene were not withheld; indeed, the jury considered

this evidence twenty-five years ago and rejected Plaintiffs’ characterizations.

    II.      Plaintiffs Do Not Provide a Plausible Basis for a Brady Violation

             a. Plaintiffs’ Claims Involving Sandra Jackson are Deficient and, Further
                Barred by Plaintiffs’ Absence of Reasonable Diligence with Respect to this
                Witness.

          In Plaintiffs’ Consolidated Response in Opposition to the Officer Defendants and

Defendant Baltimore Police Department’s Motion to Dismiss, Plaintiffs explicitly acknowledge

the fact that Sandra Jackson was disclosed as a witness to the murder. Dkt. 26 at p.25. With regards

to the allegation that precise details of the descriptions Jackson provided were never disclosed,

Plaintiffs’ Complaint is notably silent as to any specifics for how the descriptions of the suspects

do not match the descriptions of Plaintiffs and their three co-defendants. See Compl. at ¶ 20. The



                                               Page 3 of 9
         Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 4 of 9



lack of detail is especially telling given the level of treatment regarding Ms. Jackson’s description

of the crime in the preceding paragraph of the Complaint. See id. at ¶ 19 (“Ms. Jackson told them

that she saw three black males encounter two other black males at the intersection of Federal and

Washington.” In fact, the Complaint does not even specify the description Ms. Jackson provided

to the police other than “black males.” (Id. at ¶¶ 19-20). Plaintiffs merely make the conclusory

allegation that some unidentified exculpatory account from Ms. Jackson was not disclosed. (See

id. at ¶ 63) (alleging descriptions were withheld without providing any detail whatsoever about

those descriptions). Thus, this allegation is not entitled to an assumption of truth and must be

disregarded. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       Like a house of cards, Plaintiffs attempt to build upon their inadequate allegations

regarding Ms. Jackson to argue that Ms. White gave a similar description. But the allegations with

respect to Ms. White fare no better because the Complaint merely alleges that she gave a

description of “two black men.” (Compl. at ¶ 24). With respect to Mr. Martin, the complaint merely

states that “the BPD Defendants obtained a witness statement” from him but is entirely silent as to

the content of that statement. (Id. at ¶ 26). This omission is fatal to the Brady claim because the

Complaint fails to identify anything exculpatory which allegedly was withheld.

       In the absence of any evidence of Individual Defendants’ intentional misconduct, this

speculation is not entitled to an assumption of truth without any factual enhancement. Ashcroft,

556 U.S. at 679. Though Plaintiffs rely on Estate of Bryant to suggest that all inferences must be

drawn in their favor, that case clearly provides that such inferences are required to be reasonable.

Estate of Bryant v. Baltimore Police Dep't, 2020 WL 673571, at *9 (D. Md. Feb. 10, 2020)

(quoting E.I. du Pont de Nemours & Co. v. Kolon Indus, Inc., 637 F.3d 435, 440 (4th Cir. 2011)).




                                             Page 4 of 9
         Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 5 of 9



The giant leaps that Plaintiffs ask the Court to make here are not based on any factual allegations

and therefore are nothing more than speculation piled on rank speculation.

       Plaintiffs also incorrectly state that reasonable diligence is not an appropriate argument at

this stage of the litigation. On the contrary, when there are sufficient facts alleged within a

complaint to rule on an affirmative defense, the defense may be reached by a motion to dismiss

filed under Rule 12(b). Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). Here,

Plaintiffs acknowledge receiving part of Sandra Jackson’s statement that indicated she was a

witness to the crime. None of the cases cited by Plaintiffs support the proposition that it is

reasonable for a defense attorney to not attempt to interview a known witness to the homicide for

which their client is charged. See Holland v. City of Chicago, 643 F.3d 248, 255 (7th Cir. 2011)

(stating that the exercise of reasonable diligence demands that an interview with an eyewitness

would include the topic of the identification)). Because it is undisputed that Ms. Jackson was

disclosed as a witness and Plaintiffs’ complaint fails to specify how the account of Jackson would

be exculpatory, this witness cannot serve as the predicate for a Brady claim.

           b. Daniel Ellison’s Statement Was Disclosed and Any Notes Are Cumulative

       Daniel Ellison was a co-defendant of Plaintiffs who said that Plaintiffs had nothing to do

with the shooting. Compl. at ¶ 69. Plaintiffs concede that Daniel Ellison’s taped, exculpatory

statement to this effect was disclosed to them. See id. at ¶ 83. Nevertheless, Plaintiffs speculate

that notes from this taped interview would have contained additional exculpatory evidence. The

problem with this argument is that Plaintiffs fail to properly identify one shred of information not

already contained in the statement. As such, the notes from Ellison’s interview, to the extent they

ever existed, would have substantively already been included in the interview that was disclosed

and thus do not qualify as exculpatory material. See United States v. Bartko, 728 F.3d 327, 339



                                             Page 5 of 9
            Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 6 of 9



(4th Cir. 2013) (quoting United States v. Ellis, 121 F.3d 908, 916 (4th Cir.1997) (“courts of

necessity examine undisclosed evidence item-by-item, their materiality determinations must

evaluate the cumulative effect of all suppressed evidence to determine whether a Brady violation

has occurred.”). Requiring that the Complaint merely allege one piece of additional information

included in the notes that was not part of the disclosed statement is not heightening the pleading

standard as Plaintiffs allege. Plaintiffs, however, failed to identify any exculpatory evidence which

was withheld with respect to Ellison.

          In recognizing this deficiency, Plaintiffs now suggest that the Court should grant it leave

to amend their Complaint to include additional facts. Such a request should be denied as futile

because Plaintiffs fail to sufficiently identify the additional facts that they would add to their

complaint in order to piece together a proper claim based on Ellison. Accordingly, the Brady claim

should be dismissed.

   III.      Plaintiffs’ State Claims are Improperly Pled

             a. Probable Cause Existed to Charge Plaintiffs

          The flip side of the axiom that defendants may not manufacture their own probable cause

based on knowingly false evidence is that Plaintiffs similarly may not ignore its existence to suit

their needs. In the investigation of the underlying murder, Diane Bailey, Keisha Thompson, and

Marcus King all identified Plaintiffs as having a role in the murder. Compl. at ¶¶ 37, 55. As

Plaintiffs have failed to bolster the plausibility of any fabrication claim beyond the same cross-

examination points which were rejected by the jury at their criminal trial, the Complaint fails to

allege how this identical evidence did not amount to the relatively modest probable cause standard.

The presence of probable cause requires the dismissal of Plaintiffs’ state claims.

             b. Plaintiffs’ Conspiracy Claims Should Not Survive a Motion to Dismiss



                                              Page 6 of 9
           Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 7 of 9



         Plaintiffs’ conspiracy claims offer no more than “a naked assertion of conspiracy” and

should thus be dismissed. See Shooting Point, L.L.C. v. Cumming, 243 F. Supp. 2d 536, 537 (E.D.

Va. 2003). The Complaint contains no specific facts from which the Court could infer that

Individual Defendants collectively reached a positive or tacit understanding of a shared common

purpose. Hinkle v. City of Clarksburg, W.Va., 81 F.3d 416, 421 (4th Cir. 1996).

         In an attempt to avoid the application of the intracorporate conspiracy doctrine, Plaintiffs

remarkably suggest without any factual support that employees of the Baltimore Police

Department entered into a conspiracy with a trooper employed by the Maryland State Police.

Though they only allege that Trooper First Class Jody Ressin participated in the interview of

Marcus King, Plaintiffs ask the court to draw an inference that he was part of a broader conspiracy

to frame Plaintiffs. Plaintiffs have provided no facts to allow the court to draw inferences from a

close working relationship between these officers, a deliberate strategy, or any unlawful conduct.

See Daughtry v. Kessler, 264 Md. 281, 292 (1972). On the contrary, Plaintiffs only stress the

practices and policies of BPD and do not reference any other agencies. Plaintiffs’ should not be

allowed to twist an isolated reference to an employee of another police agency into a shared

common purpose where none existed.

   IV.      Defendants Neverdon, Garvey, and Gilbert Should Be Dismissed

         Plaintiffs acknowledge that the use of group pleading is only appropriate if they properly

allege that Individual Defendants have participated in a scheme involving the same conduct. See

Sprint Nextel Corp. v. Simple Cell, Inc., No. CCB-13-617, 2013 WL 3776933 at *2 (D. Md. July

17, 2013). Here, Plaintiffs only allege with any specificity that Detective Neverdon arrived at the

crime scene, that Detective Garvey arrived at the crime scene and later interviewed Plaintiffs, and

that Detective Gilbert interviewed Plaintiffs. Compl. at ¶¶ 18, 65. Regarding Neverdon, the



                                              Page 7 of 9
          Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 8 of 9



Complaint fails to explain how his mere presence at the crime scene would subject him to sweeping

liability. Regarding Defendants Garvey and Gilbert, since there are no allegations of misconduct

connected to the interviews of Plaintiffs, these defendants should be dismissed based on the

absence of any personal involvement. See id. at ¶ 66. As such, Plaintiffs’ shotgun-style pleading

falls short of facts that could plausibly establish any liability for Detectives Neverdon, Garvey,

and Gilbert.

       WHEREFORE, Individual Defendants respectfully request this Court to dismiss each and

every Count alleged against them in Plaintiffs’ Complaint. Further, Individual Defendants request

this Court to grant all other relief it deems just and proper.



                                                       Respectfully Submitted,

                                                       /s/ Shneur Nathan
                                                       Shneur Nathan, Bar No. 20707
                                                       Avi T. Kamionski, Bar No. 20703
                                                       Judson Arnold, Bar No. 21296
                                                       33. W. Monroe, Suite 1830
                                                       Chicago, IL 60603
                                                       (312)612-1955
                                                       (952)658-3011
                                                       snathan@nklawllp.com
                                                       jarnold@nklawllp.com
                                                       Attorneys for Robert Patton,
                                                       Dave Neverdon, Frank Barlow,
                                                       Richard Garvey, and Charles Gilbert




                                              Page 8 of 9
        Case 1:20-cv-00795-SAG Document 29 Filed 09/08/20 Page 9 of 9




                             CERTIFICATE OF SERVICE
I, the undersigned attorney, hereby certify that I have caused true and correct copies of the
above and foregoing to be served on all counsel of record via to the Court’s CM/ECF system,
in accordance with the rules of electronic filing of documents, on September 8, 2020.




                                                   Respectfully Submitted,

                                                   /s/ Shneur Nathan
                                                   Shneur Nathan, Bar No. 20707
                                                   Avi T. Kamionski, Bar No. 20703
                                                   Judson Arnold, Bar No. 21296
                                                   33. W. Monroe, Suite 1830
                                                   Chicago, IL 60603
                                                   (312)612-1955
                                                   (952)658-3011
                                                   snathan@nklawllp.com
                                                   jarnold@nklawllp.com
                                                   Attorneys for Robert Patton,
                                                   Dave Neverdon, Frank Barlow,
                                                   Richard Garvey, and Charles Gilbert




                                          Page 9 of 9
